DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5, filed 3/8/22, with respect to 102 and 103 rejections of claims 2-9, 11-22 have been fully considered and are persuasive.  The 102/103 rejections of claims 2-9, 11-22 has been withdrawn. 

Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive with respect to double patenting rejections since the applicant has not filed a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8, 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 15-18 and 19, 21-24 of U.S. Patent No. 10,791,569. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

Claim 2. (New) A method for communicating in a wireless communication network, the method comprising: receiving, by an electronic device (ED), configuration information from a base station, the (Patent ‘569, Claim 9).

Claim 3. (New) The method of claim 2, wherein the configuration information further specifies a channel occupancy time (COT) duration limit and transmitting by the ED the one or more uplink transmissions is further in accordance with the COT duration limit (Patent ‘569, Claim 1).

Claim 4. (New) The method of claim 2, wherein the reference start time is configured by the configuration information (Patent ‘569, Claim 1).

Claim 5. (New) The method of claim 2, wherein the configuration information is received via a common configuration message (Patent ‘569, Claim 2).

Claim 6. (New) The method of claim 2, wherein the configuration information is received via an ED-specific configuration message (Patent ‘569, Claim 3).

Claim 7. (New) The method of claim 2, wherein all of the parameters specified by the configuration information are received via radio resource control (RRC) signaling (Patent ‘569, Claim 4).

(Patent ‘569, Claim 9).

Claim 10. (New) The method of claim 8, wherein the configuration information further specifies a channel occupancy time (COT) duration limit and transmitting by the ED the one or more uplink transmissions is further in accordance with the COT duration limit (Patent ‘569, Claim 1).

Claim 11. (New) The method of claim 2, wherein the configuration information further indicates whether time-frequency resources coinciding with the COT duration are permitted to be shared with downlink transmissions from the base station (Patent ‘569, Claim 10).

Claim 12. (New) The method of claim 2, wherein the ED is further configured with grant-free time-frequency resource configuration information indicating a plurality of grant-free transmission opportunities within the period (Patent ‘569, Claim 16).

Claim 13. (New) The method of claim 12, wherein the grant-free transmission opportunities include at least two grant-free transmission opportunities associated with different sets of parameters for accessing the at least one channel of the unlicensed spectrum (Patent ‘569, Claim 17).

Claim 14. (New) The method of claim 12, wherein the grant-free uplink transmission includes uplink control information that is carried at the beginning of a grant-free uplink transmission (Patent ‘569, Claim 15).

(Patent ‘569, Claim 19).

Claim 16. (New) An electronic device (ED) in a group of EDs, the ED comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: receive configuration information from a base station, the configuration information specifying parameters including at least a period for semi-static access of at least one channel of an unlicensed spectrum; and transmit one or more uplink transmissions over the at least one channel of the unlicensed spectrum in accordance with the period specified by the configuration information and a reference start time wherein the ED determines the reference start time based on the transmission cycle period and a current timer value of any one of a system frame number (SFN), subframe number, or slot number (Patent ‘569, Claim 9).

Claim 17. (New) The ED of claim 16, wherein the configuration information further specifies a channel occupancy time (COT) duration limit and transmitting by the ED the one or more uplink transmissions is further in accordance with the COT duration limit (Patent ‘569, Claim 21).

Claim 18. (New) The ED of claim 16, wherein the reference start time is configured by the configuration information (Patent ‘569, Claim 21).

Claim 19. (New) The ED of claim 16, wherein the configuration information is received via a common configuration message (Patent ‘569, Claim 22).

(Patent ‘569, Claim 23).

Claim 21. (New) The ED of claim 16, wherein all of the parameters specified by the configuration information are received via radio resource control (RRC) signaling (Patent ‘569, Claim 24).

Claim 21, for similar reasons with respect to claim 1.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10/791,569 in view of Bhorkar. The mapping below shows: 

Claim 9,  Patent ‘569 teaches wherein the determination of the reference start time by the UE and values in units of OFDM symbols, slots, or subframes (Patent ‘569, ).
Patent ‘569 does not explicitly teach an offset parameter that is further specified by the configuration message.
However, Bhorkar teaches an offset parameter value from 0 to the period-1 that is further specified by the configuration message (Bhorkar, [0036], configuration parameters for indicating TxOP include an offset (the offset can be a number 0 or more)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Patent ‘569 and Bhorkar to use an offset because it is a well-known parameter in listen before talk TxOp determination (Bhorkar, [0036]).

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469